Citation Nr: 0947179	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1945 and from May 1952 to October 1953.  He died in 
February 2004.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claim.  The claim was 
remanded by the Board in November 2008 for additional 
development and to address due process concerns.  The actions 
directed by the Board have been accomplished and the matter 
returned for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death 
as urosepsis, due to (or as a consequence of) dementia, due 
to (or as a consequence of) stroke.  

2.  Neither urosepsis, dementia, nor stroke were present in 
service or are shown to be etiologically related to service.

3.  There is no medical evidence of record showing an 
etiological relationship between the Veteran's service-
connected intracranial injury and his urosepsis, dementia, 
and/or stroke.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2009).

A Veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2009).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b) 
(2009).  A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c) (2009).

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for a disability diagnosed after discharge when all the 
evidence establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2009).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2009).

The appellant contends that the Veteran suffered a head 
injury in 1944 as a result of an automobile accident while on 
active duty and never fully recovered.  She asserts that the 
head trauma eventually led to his death.  See September 2004 
VA Form 21-4138; June 2005 VA Form 9.  

In pertinent part, the evidence shows that the Veteran had a 
hemorrhagic right basil ganglia and right thalamus UU 
cerebrovascular accident with left hemiplegia in November 
1997, after which he was hospitalized until his admission to 
the Nursing Home Care Unit (NHCU) at the Mountain Home VA 
Medical Center (VAMC) in May 1998 for long term 
rehabilitation therapy.  He attended rehabilitation on a 
regular basis but continued to require maximum assistance 
with all transfers and had flaccid left hemiplegia of the 
left upper and lower extremities.  The Veteran's widow was 
unable to care for him at home and requested long term 
placement for long term care.  During his stay in the nursing 
home, the Veteran was hospitalized from January 28, 1999 to 
February 4, 1999 (colonic spasms secondary to diverticulosis 
and colitis); from February 22, 1999 to March 28, 1999 (in-
patient rehabilitation therapy for deconditioning); from 
April 24, 2000 to April 28, 2000 (colitis and 
diverticulosis); from February 16, 2001 to February 27, 2001 
(left lower lobe pneumonia); from February 17, 2002 to March 
11, 2002 (urinary tract infection (UTI) with possible 
urosepsis and left lower lobe pneumonia); and from December 
6, 2002 to February 12, 2003 (UTI, sepsis with ileus and 
Ogilvie syndrome).  See discharge summary.  

On February 4, 2004, the Veteran was reported to be 
chronically ill appearing and alert with eyes open, but non-
communicative.  It was noted at that time that the Veteran's 
overall condition had deteriorated during his last year in 
the nursing home and that he began having delusional 
ideation, which was felt to be secondary to vascular 
dementia.  On February 2, 2004, the Veteran was evaluated for 
poor oral intake and increased weakness.  He was dehydrated 
and treated for suspected UTI secondary to chronic foley for 
neurogenic bladder, as well as benign prostatis hypertrophy 
with urinary obstruction.  Chest x-ray was negative for acute 
infiltrate.  The Veteran had chronic gaseous bowel distention 
on abdominal film.  His condition worsened during the night 
on February 2, 2004 but improved the following day.  At that 
time, the Veteran's widow decided to focus on comfort care.  
The Veteran's condition continued to deteriorate; by February 
4, 2004, his prognosis was grim and he died later that night.  
See id.  

Service connection for the cause of the Veteran's death is 
not warranted.  The Veteran died in February 2004 at the age 
of 83, almost 60 years after his discharge from his first 
period of service, during which he was involved in an 
automobile accident.  As indicated in the Death Certificate, 
the immediate cause of death was urosepsis, due to (or as a 
consequence of) dementia, due to (or as a consequence of) 
stroke.  The approximate interval between onset and death was 
reported as one week for urosepsis, three years for dementia, 
and five years for stroke.  

The Veteran's service treatment records reveal that he was 
involved in a motor vehicle accident in March 1944.  X-ray of 
his skull showed no evidence of fracture and the diagnosis 
was changed to intracranial injury from fracture of the 
skull.  The intracranial injury was of 30 days duration 
without complication.  See March 1944 medical history; April 
1944 report of medical survey; May 1944 physical examination 
for flying.  The service treatment records do not, however, 
show that the Veteran developed urosepsis, dementia, and/or 
stroke while in service.  

At this juncture, the Board notes that the Veteran was 
granted service connection for intracranial injury with a 
noncompensable evaluation in an April 1954 rating decision.  
He filed a claim for service connection for a stroke in 
January 1998, but service connection for intracranial 
hemorrhage at right basal ganglia was denied in a February 
1998 rating decision.  

The Board notes that although the Veteran was admitted to the 
NHCU between February 17, 2002 and March 11, 2002 for a UTI 
with possible urosepsis, and between December 6, 2002 and 
February 12, 2003 for a UTI and sepsis, the approximate 
interval between onset and death was noted as one week for 
urosepsis.  See February 2004 discharge summary; Death 
Certificate.  There is no indication that the Veteran had 
problems with urosepsis prior to his February 2002 admission.  
See VA treatment records.  As such, this is the earliest 
evidence of record diagnosing this condition.  The span of 
time between this diagnosis and the Veteran's final discharge 
from service is approximately 51 years.  The span of time 
between this diagnosis and the Veteran's death is 
approximately two years.  

There is no evidence of record that establishes the Veteran's 
urosepsis, dementia, and/or stroke were etiologically related 
to events during active military service, to include the head 
injury he suffered in service.  Furthermore, there is no 
medical evidence of record showing that the Veteran's 
service-connected intracranial injury is etiologically 
related to his urosepsis, dementia, and/or stroke.  See 
38 C.F.R. § 3.310.

The Board acknowledges the contention set forth by the 
appellant.  At this juncture, it is important to note the 
recent case Davidson v. Shinseki, which reiterated that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See No. 2009-7075, 2009 
WL 2914339 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
Appellant's contentions, however, can be distinguished from 
Davidson because she argues the in-service head injury, which 
originates internally, resulted in the Veteran's death.  This 
assertion is unlike assertions involving disabilities that 
are capable of direct observation, to include a separated 
shoulder, varicose veins, and flat feet, and more resembles 
rheumatic fever, which involves processes that cannot be 
directly observed.  See Jandreau, 492 F.3d at 1376 (lay 
witness capable of diagnosing dislocated shoulder); Barr v. 
Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is 
competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is 
not a condition capable of lay diagnosis); Falzone v. Brown, 
8 Vet. App. at 405 (lay person competent to testify to pain 
and visible flatness of his feet).  

In this case, review of the medical evidence of record, which 
includes VA treatment records and VA compensation and pension 
(C&P) examination reports, does not reveal that the in-
service injury resulted in any disability.  As noted above, 
the in-service intracranial injury lasted only 30 days and 
was without resultant complication.  See May 1944 physical 
examination for flying.  In addition, the Veteran made no 
complaints in the ensuing years following this injury, to 
include during the period of time when he was again on active 
duty (May 1952 to October 1953), that were linked to the 
intracranial injury.  See service treatment records; March 
1954 C&P examination report (Veteran denied complications or 
sequela following 1944 head injury; skull x-ray showed normal 
anatomical variation and no evidence of increasing 
intracranial pressure); March 1959 neurological and 
orthopedic pension examination (no evidence of disease or 
injury to central nervous system or peripheral nerves).  In 
the same vein, the Board notes that the span of time between 
the in-service head injury (March 1944) and the right basal 
ganglia and right thalamus bleed (November 1997) was 
approximately 53 years; the span of time between the in-
service injury and the Veteran's death was approximately 60 
years.  

There is no medical evidence of record showing symptomatology 
associated with the in-service head injury between the 
incurrence of the injury and the November 1997 right basal 
ganglia and right thalamus bleed.  The lack of evidence of 
symptomatology and the spans of time noted between the in-
service injury and the Veteran's death do not support 
appellant's contentions.  Moreover, the Board again notes 
that service connection for intracranial hemorrhage at right 
basal ganglia following the Veteran's November 1997 stroke 
was denied in a February 1998 rating decision.  

In the absence of medical evidence showing that the Veteran's 
service-connected intracranial injury was either the 
principal or contributory cause of his death, or was related 
to his fatal urosepsis, dementia, and/or stroke, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, when adjudicating a claim for DIC, VA must 
provide the claimant with: (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously granted service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Board acknowledges that appellant was not provided with 
proper section 5103(a) notice prior to the issuance of the 
August 2004 rating decision that is the subject of this 
appeal.  The claim was remanded by the Board, however, in 
order to effect compliance with the duties to notify and 
assist.  Appellant was given Section 5103(a) notice in a May 
2009 letter.  This letter advised her of the evidence 
necessary to establish entitlement to service connection for 
the cause of the Veteran's death, of her and VA's respective 
duties in obtaining evidence, and notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  The Board finds that any pre-adjudicatory § 
5103(a) notice error is non-prejudicial in light of the post-
adjudicatory notice and opportunity provided to develop the 
case during the extensive appellate proceedings.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  See Dingess, 19 Vet. App. at 486 (2006); Hupp, 
21 Vet. App. at 352-53 (2007).  The claim was readjudicated 
in a September 2009 supplemental statement of the case 
(SSOC).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran's service and VA treatment records have been 
associated with the claims file.  VA did not seek to obtain a 
medical opinion regarding the contentions asserted by 
appellant.  However, obtaining a medical opinion is not 
warranted in this case in the absence of medical evidence 
establishing continuity of symptomatology following the in-
service injury the appellant claims caused the Veteran's 
death, and in light of the absence of medical evidence that 
the Veteran's death may be associated with an established 
event, injury or disease in service.  See 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  
In fact, the appellant recently indicated that she had no 
other information or evidence to submit.  See October 2009 
SSOC notice response.  For the reasons set forth above, and 
given the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to appellant.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


